                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MARY ELLEN O’BRIEN,

                      Plaintiff,
                                                         CIVIL ACTION
       v.                                                NO. 19-01920

 GEICO EMPLOYEES INSURANCE CO.,

                      Defendant.


                                       ORDER

      AND NOW, this 3rd day of July, 2019, after consideration of Defendant’s Motion

to Dismiss, (ECF No. 2), Plaintiff’s Response, (ECF No. 7), and Defendant’s Reply, (ECF

No. 8), it is hereby ORDERED that:

      1. The Motion to Dismiss is GRANTED.

      2. The Clerk of Court shall mark the case CLOSED for statistical purposes.


                                              BY THE COURT:


                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
